ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before TUTTLE, AINSWORTH and GEE, Circuit Judges.
PER CURIAM:
The Petition for Rehearing is DENIED and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also DENIED.
Before BROWN, Chief Judge, and THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, RO-*94NEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.